This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 S. LEIGH PARK,

 3                  Plaintiff-Appellee,

 4 v.                                                            No. A-1-CA-36302

 5 NANCY ARCHBELL PARK,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 David K. Thomson, District Judge

 9 Campbell Trial Law, LLC
10 Michael Campbell
11 Santa Fe, NM

12 Coberly & Martinez, LLP
13 Kristina Martinez
14 Santa Fe, NM

15 for Appellee

16 Paul D. Gerber, LLC
17 Paul D. Gerber
18 Santa Fe, NM

19 for Appellant
 1                            MEMORANDUM OPINION

 2 GARCIA, Judge.

 3   {1}   Defendant appeals from the district court’s order denying her motion to set

 4 aside default judgment. Unpersuaded that Defendant established error, we issued a

 5 notice of proposed summary disposition, proposing to affirm. Defendant filed a

 6 memorandum in opposition to our notice, and Plaintiff filed a memorandum in support

 7 of our notice. We have considered the parties’ responses and remain unpersuaded that

 8 the district court erred by refusing to set aside its default judgment. We, therefore,

 9 affirm.

10   {2}   We provide a brief summary of our proposed analysis and address only those

11 arguments Defendant raises in response thereto. Defendant’s docketing statement

12 raised three issues that directly challenged the default judgment entered against her.

13 [DS 5-7] Our notice observed that Defendant could not directly attack the judgment,

14 because she did not timely appeal from that order. [CN 2-3] We also observed that,

15 given the grounds for relief Defendant asserted and the timing of her motion to set

16 aside, her motion for relief from the judgment was necessarily sought under Rule 1-

17 060(B)(6) NMRA. [CN 3-4] We proposed to hold that Defendant made no showing

18 or even a claim that her motion was filed within a reasonable time or that exceptional

19 circumstances justified relief, in any manner contemplated by Rule 1-060(B)(6). [CN


                                             2
 1 4-6] Our notice explained to Defendant that in any response she may wish to file, she

 2 was required to specifically identify representations in Defendant’s response that she

 3 disputes, explain how the record supports her version of events, and refer this Court

 4 to controlling authority that would tend to result in a conclusion that her motion was

 5 filed “within a reasonable time” under Rule 1-060(B)(6). [CN 5]

 6   {3}   In response to our notice, Defendant contends that her motion was filed within

 7 a reasonable time because the delay caused no prejudice to Plaintiff [MIO 3] and

 8 because the impact of Plaintiff’s current suit against her was not clear to her. [MIO 4]

 9 Defendant’s contentions are non-responsive to any of our instructions and do not

10 establish that her motion was filed within a reasonable time. See, e.g., Meiboom v.

11 Watson, 2000-NMSC-004, ¶ 24, 128 N.M. 536, 994 P.2d 1154 (stating the

12 “reasonable time” determination involves “numerous factors, including: the facts of

13 each case, taking into consideration the interest in finality, the reason for delay, the

14 practical ability of the litigant to learn earlier of the grounds relied upon, and the

15 consideration of prejudice if any to other parties” (alterations, internal quotation

16 marks, and citation omitted)).

17   {4}   Also in response to our notice, Defendant seems to argue that the exceptional

18 circumstances warranting relief from the judgment consisted of the district court’s

19 error in granting relief that was not sought in the complaint. [MIO 5-7] Defendant


                                              3
 1 frames her argument as establishing a meritorious defense. [MIO 5] As we stated in

 2 our notice, however, Rule 1-060(B)(6) requires a showing of exceptional

 3 circumstances not otherwise listed in the rule, which does not include claims of

 4 judicial error, even if meritorious. See Resolution Trust Co. v. Ferri,

 5 1995-NMSC-055, ¶¶ 10-14, 120 N.M. 320, 901 P.2d 738.

 6   {5}   Lastly, Defendant argues that the district court did not make findings suggesting

 7 that her motion was untimely or that her arguments failed to present exceptional

 8 circumstances. [MIO 7] Defendant represents that the district court addressed the

 9 merits of her challenge to the judgment and asks us to do the same. [MIO 7] The

10 district court’s order denying Defendant’s motion to set aside the judgment contains

11 no basis for its decision, [RP 262] and Plaintiff’s response to Defendant’s motion

12 contains a thorough application of Rule 1-060(B) and analysis of all the matters upon

13 which we rely. [RP 226-45] To the extent that Defendant relies on the district court’s

14 oral comments to form the basis of her arguments for reversal, we observe that error

15 may not be predicated on the court’s oral remarks, except where findings are

16 mandatory and no written findings were entered. See Seipert v. Johnson, 2003-

17 NMCA-119, ¶ 26, 134 N.M. 394, 77 P.3d 298; Rangel v. Save Mart, Inc., 2006-

18 NMCA-120, ¶ 26, 140 N.M. 395, 142 P.3d 983. Furthermore, “we can affirm if the

19 district court was correct for any reason that was before it on the basis of the


                                               4
1 presentations of the parties.” Romero v. Bd. of Cnty. Comm’rs, 2011-NMCA-066, ¶ 7,

2 150 N.M. 59, 257 P.3d 404 (citing Meiboom, 2000-NMSC-004, ¶ 20).

3   {6}   For the reasons stated in our notice and in this opinion, we affirm the district

4 court’s order denying Defendant’s motion to set the default judgment.

5   {7}   IT IS SO ORDERED.

6                                                 ________________________________
7                                                 TIMOTHY L. GARCIA, Judge

8 WE CONCUR:


 9 _______________________________
10 M. MONICA ZAMORA, Judge


11 _______________________________
12 STEPHEN G. FRENCH, Judge




                                              5